Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148978(89)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PAMELA B. JOHNSON TRUST, ELDON E.                                                                       David F. Viviano,
  JOHNSON, and EUGENE SAENGER, JR.,                                                                                   Justices
            Plaintiffs-Appellants,
  and
  JOHN REIS and NORMA CAMP,
             Plaintiffs,
  v                                                                 SC: 148978
                                                                    COA: 309913
                                                                    Charlevoix CC: 11-040723-CH
  JAMES ANDERSON, PATRICIA ANDERSON,
  and APJ PROPERTIES, LLC,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September 5,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2014
         p1117
                                                                               Clerk